 Case 2:19-cv-01770-RGK-RAO Document 110 Filed 11/06/19 Page 1 of 3 Page ID #:1583



 1   Dan Stormer, Esq. [S.B. # 101967]
     Brian Olney, Esq. [S.B. #298089]
 2   HADSELL STORMER RENICK & DAI LLP
     128 N. Fair Oaks Avenue
 3   Pasadena, California 91103
     Telephone: (626) 585-9600
 4   Facsimile: (626) 577-7079
     Emails: dstormer@hadsellstormer.com
 5           bolney@hadsellstormer.com
 6
     Attorneys for Plaintiffs
 7
     [Additional Counsel continued on next page]
 8
 9
10
                            UNITED STATES DISTRICT COURT
11                         CENTRAL DISTRICT OF CALIFORNIA
12   KARLA GARCIA ARANDA, an                       Case No.: 19-cv-01770-RGK (RAO)
     individual; ALFREDO ARANDA, an
13   individual; and Minor Plaintiff B.A., by      [Assigned to the Honorable R. Gary
     and through his Guardian ad Litem             Klausner– Courtroom 850]
14   Robert Jacobs,
15                    Plaintiffs,                  NOTICE OF ERRATA RE: SECOND
                                                   AMENDED COMPLAINT AND
16          v.                                     [PROPOSED] THIRD AMENDED
                                                   COMPLAINT
17   COUNTY OF LOS ANGELES, a public
     entity, LOS ANGELES DEPARTMENT
18   OF CHILDREN AND FAMILY                        Complaint filed:        August 15, 2018
     SERVICES, a subdivision of the County         Discovery Cut-Off:      January 2, 2020
19   of Los Angeles; RUBEN JIMENEZ, an             Motion Cut-Off:         January 16, 2020
     individual; MELISSA RAMIREZ, an               Trial Date:             March 31, 2020
20   individual; LYDIA BUENO, an
     individual; ALEXANDRA RONCES, an
21   individual; GLADYS ESCOBEDO, an
     individual; EVITA SALAS, an
22   individual, ANTONIA LOPEZ, an
     individual; RACHEL SIMONS, an
23   individual; GLORIA MEJIA, an
     individual; STEPHANIE MORALES, an
24   individual; LAURA LUNA, an
     individual; SANDRA JIMENEZ, an
25   individual; OFFICER PACHECO, an
     individual; OFFICER ESPINOZA, an
26   individual, and DOES 1- 10,
27                   Defendants.
28
     NOTICE OF ERRATA
 Case 2:19-cv-01770-RGK-RAO Document 110 Filed 11/06/19 Page 2 of 3 Page ID #:1584



 1   [Additional Counsel continued from previous page]
 2
     Olu K. Orange, Esq. (SBN 213653)
 3   o.orange@orangelawoffices.com
     ORANGE LAW OFFICES, P.C.
 4   3435 Wilshire Boulevard, Suite 2910
     Los Angeles, California 90010
 5   TEL: (213) 736-9900
     FAX: (213) 417-8800
 6
 7   Rachel Steinback (SBN 310700)
     LAW OFFICE OF RACHEL STEINBACK
 8   P.O. Box 291253
     Los Angeles, CA 90029
 9   Telephone: (213) 537-5370
     Facsimile: (213) 232-4003
10   Email: steinbacklaw@gmail.com
11
     Attorneys for Plaintiffs
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     NOTICE OF ERRATA
Case 2:19-cv-01770-RGK-RAO Document 110 Filed 11/06/19 Page 3 of 3 Page ID #:1585



 1   TO THE COURT, THE PARTIES, AND THEIR ATTORNEYS OF RECORD:
 2         PLEASE TAKE NOTICE that Plaintiffs’ prior counsel had made several
 3   references to Minor Plaintiff B.A.’s name in the original pleading. Current counsel had
 4   removed all such references in the Second Amended Complaint and proposed Third
 5   Amended Complaint filed on September 15, 2019, see Dkt Nos. 82, 83-1, but
 6   inadvertently failed to remove those references from the Second Amended Complaint
 7   filed on October 29, 2019 and the Proposed Third Amended Complaint filed on
 8   November 4, 2019. See Dkt Nos. 100, 105-1. Plaintiffs have replaced all references to
 9   B.A.’s name with “B.A.” in the amended pleadings filed herewith. See Dkt. Nos. 108,
10   109. Plaintiffs respectfully request that the Court remove Dkt Nos. 100 and 105-1 from
11   the Court’s docket.
12
13   Dated: November 6, 2019               Respectfully Submitted,
14                                         HADSELL STORMER RENICK & DAI LLP
15
                                           By:    /s/ Brian Olney
16                                               Brian Olney
                                           Attorneys for Plaintiffs
17
18
19
20
21
22
23
24
25
26
27
28
     NOTICE OF ERRATA                            -1-
